Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT
AND
FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT dated as of May 6, 2014 (this “Amendment”), by and among
CARGO AIRCRAFT MANAGEMENT, INC., a Florida corporation (the “Borrower”), AIR
TRANSPORT SERVICES GROUP, INC., a Delaware corporation (“Holdings”), each of the
Guarantors party hereto, each of the financial institutions party hereto as
“Lenders” and SUNTRUST BANK, in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement dated as of May 9, 2011 (as amended
from time to time prior to the date hereof, the “Credit Agreement”); and


WHEREAS, the Borrower has requested certain amendments and other modifications
to the Credit Agreement, including a modification of the Applicable Margin and
an extension of the Final Maturity Dates; and


WHEREAS, the Lenders and the Administrative Agent are willing to amend or
otherwise modify certain terms and provisions of the Credit Agreement and the
Guarantee and Collateral Agreement, in each case on the terms and conditions
herein.


NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:


1.Defined Terms. Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement.


2.Amendments to Credit Agreement.


(a)    Section 1.1. of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:


“Anniversary Date" shall mean the anniversary of the Closing Date as it occurs
each year until the applicable Final Maturity Date.


“Collateral to Outstanding Loan Ratio” shall mean, at any time of determination,
the ratio of (a) the aggregate appraised value of the Qualified Aircraft
included in the Collateral Pool, as reasonably determined by the Administrative
Agent by reference to the most recent Aircraft Appraisal delivered to the
Administrative Agent to (b) the sum of (i) the aggregate Revolving Credit
Exposure of all Lenders at the time of determination plus (ii) the outstanding
principal amount of the Term Loans at the time of determination.




--------------------------------------------------------------------------------




“Collateral to Total Exposure Ratio” shall mean, at any time of determination,
the ratio of (a) the aggregate appraised value of the Qualified Aircraft
included in the Collateral Pool, as reasonably determined by the Administrative
Agent by reference to the most recent Aircraft Appraisal delivered to the
Administrative Agent to (b) the sum of (i) the Revolving Credit Commitments of
all Lenders at the time of determination plus (ii) the outstanding principal
amount of the Term Loans at the time of determination.


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.


“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.


“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
Letter of Credit Exposure and Swingline Exposure.


“Third Amendment Effective Date” shall mean May 6, 2014.


“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


(b)    The Credit Agreement is hereby amended by deleting the defined terms
“Applicable Margin”, “Change in Law”, “Collateral to Loan Value Ratio”
“Eurodollar Base Rate”, “Obligations”, “Revolving Facility Final Maturity Date”,
“Sanctioned Entity”, “Sanctioned Person” and “Term Facility Final Maturity Date”
in Section 1.1. thereof and substituting in lieu thereof the following defined
terms, respectively:


“Applicable Margin” shall mean, for each Type and Class of Loan, the rate per
annum set forth under the relevant column heading and opposite the relevant
category below:








--------------------------------------------------------------------------------




Level
Total Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Commitment Fee for Revolver
I
Greater than or equal to 2.50x
2.25%
1.25%
0.35%
II
Less than 2.50x but greater than or equal to 2.00x
2.00%
1.00%
0.30%
III
Less than 2.00x but greater than or equal to 1.50x
1.75%
0.75%
0.25%
IV
Less than 1.50x but greater than or equal to 1.00x
1.50%
0.50%
0.20%
V
Less than 1.00x
1.25%
0.25%
0.20%



For the purposes hereof, changes in the Applicable Margin resulting from changes
in the Total Leverage Ratio shall become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 8.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph; provided, that
the foregoing is subject in all events to the last paragraph of Section 8.1(c).
If any financial statements referred to above are not delivered within the time
periods specified in Section 8.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the table above shall apply. Each
determination of the Total Leverage Ratio pursuant to the above table shall be
made in a manner consistent with the determination thereof pursuant to Section
9.13. Notwithstanding the foregoing, the Applicable Margin from the Third
Amendment Effective Date until the third Business Day after the Borrower
delivers the required financial statements under Section 8.1 for the Fiscal
Quarter ending June 30, 2014 shall be at Level II.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its applicable lending office)
or the Letter of Credit Issuer (or, for purposes of Section 2.10, by the Parent
Company of such Lender or the Letter of Credit Issuer, if applicable) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that for purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

-3-



--------------------------------------------------------------------------------




“Eurodollar Base Rate” shall mean, with respect to each Interest Period for a
Eurodollar Rate Loan, the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period;
provided, that if the rate referred to in above is not available at any such
time for any reason, then the rate referred to above shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
arithmetic average of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Rate Loan are offered by major
banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the first
day of such Interest Period.
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Hedge Agreements, any Lender Affiliate), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under or pursuant to this Agreement, any
other Credit Document, the Letters of Credit or any Specified Hedge Agreement
whether on account of principal, interest, Reimbursement Obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise ; provided, however, that
with respect to any Guarantor, the Obligations shall not include any Excluded
Swap Obligations.
“Revolving Facility Final Maturity Date” shall mean May 6, 2019, or such later
date to which the Revolving Facility Final Maturity Date may be extended
pursuant to the terms hereof or, if earlier, the date on which the Revolving
Commitments are terminated pursuant to Section 10 hereof.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
“Term Facility Final Maturity Date” shall mean May 6, 2019, or such later date
to which the Term Facility Final Maturity Date may be extended pursuant to the
terms hereof

-4-



--------------------------------------------------------------------------------




or, if earlier, the date on which the Term Loans are declared immediately due
and payable pursuant to Section 10 hereof.
(c)    The Credit Agreement is further amended by deleting the parenthetical
immediately following the reference to “$50,000,000” contained in Section
2.14(a) thereof in its entirety and substituting in lieu thereof the following:


“(exclusive of any Incremental Revolving Commitments provided by the Lenders
prior to the Third Amendment Effective Date)”.
(d)    The Credit Agreement is hereby further amended by deleting clause (c) in
Section 2.10 thereof in its entirety and substituting in lieu thereof the
following new clause (c):


“(c)    If any Lender or the Letter of Credit Issuer shall have determined that
on or after the Closing Date any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital (or on the capital of the
Parent Company of such Lender or the Letter of Credit Issuer) as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender, the Letter of Credit Issuer or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Letter of Credit Issuer’s policies or the
policies of such Parent Company with respect to capital adequacy and liquidity),
then, from time to time, such Lender or the Letter of Credit Issuer may provide
the Borrower (with a copy thereof to the Administrative Agent) with written
notice and demand with respect to such reduced amounts, and within fifteen (15)
days after receipt of such notice and demand the Borrower shall pay to such
Lender or the Letter of Credit Issuer, as the case may be, such additional
amounts as will compensate such Lender, the Letter of Credit Issuer or such
Parent Company for any such reduction suffered. A certificate of such Lender or
the Letter of Credit Issuer setting forth the amount or amounts necessary to
compensate such Lender, the Letter of Credit Issuer or the Parent Company of
such Lender or the Letter of Credit Issuer, as the case may be, specified in
this Section shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error. Failure or
delay on the part of any Lender or the Letter of Credit Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Letter of Credit Issuer’s right to demand such compensation.”
(e)    The Credit Agreement is hereby further amended by adding the following
new Section 2.16 thereto:


“2.16.    Extension of Final Maturity Date


(a)    At least 45 days but not more than 65 days prior to the first, second,
third and fourth Anniversary Date, provided that all of the conditions set forth
in Section 6.2(a), (b) and (c) have been met in each case, the Borrower, by
written notice to the Administrative Agent, may request an extension of the Term
Facility Final Maturity Date and/or the Revolving Facility Final Maturity Date
in effect at such time by one calendar year from the then scheduled applicable
Final Maturity Date. The Administrative Agent shall promptly

-5-



--------------------------------------------------------------------------------




notify each Lender holding the applicable Class of Loans and Commitments of such
request (including the amount of any fees to be paid such Lenders for such
proposed extension, the amortization of the Term Loans following the Extension
Date and any other terms applicable to such proposed extension not otherwise in
contravention of the express terms and provisions this Agreement), and each such
Lender shall in turn, in its sole discretion, at least 20 days but not more than
30 days prior to the applicable Anniversary Date, notify the Borrower and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender holding the applicable Class of Loans and Commitments
shall fail to notify the Administrative Agent and the Borrower in writing of its
consent to any such request for extension of the applicable Final Maturity Date
by the 20th day prior to the applicable Anniversary Date, such Lender shall be
deemed to be a Non-Consenting Lender (as defined below) with respect to such
request. The Administrative Agent shall notify the Borrower not later than the
20th day prior to the applicable Anniversary Date of the decision of the Lenders
holding the applicable Class of Loans and Commitments regarding the Borrower’s
request for an extension of the applicable Final Maturity Date.


(b)    If all of the Lenders holding the applicable Class of Loans and
Commitments consent in writing to any such request in accordance with subsection
(a) of this Section 2.16, the applicable Final Maturity Date shall, effective as
at such next Anniversary Date (the “Extension Date”), be extended for one
calendar year from the then scheduled applicable Final Maturity Date; provided
that on the Extension Date, no Default or Event of Default shall have occurred
and be continuing, or shall occur as a consequence thereof. If Lenders holding
at least 66 2/3% in interest of the Term Loans and/or Revolving Commitments (as
applicable) at such time consent in writing to any such request in accordance
with subsection (a) of this Section 2.16, the applicable Final Maturity Date in
effect at such time shall, effective as at the applicable Extension Date, be
extended as to those Lenders that so have consented (each a “Consenting Lender”)
but shall not be extended as to any other Lender (each a “Non-Consenting
Lender”). To the extent that the applicable Final Maturity Date is not extended
as to any Lender holding the applicable Class of Loans and Commitments pursuant
to this Section 2.16 and the applicable Class of Commitments and Loans of such
Lender is not assumed in accordance with subsection (c) of this Section 2.16 on
or prior to the applicable Extension Date, (i) the applicable Class of
Commitments and/or Loans of such Non-Consenting Lender shall automatically
terminate in whole on such unextended applicable Final Maturity Date (such
unextended Final Maturity Date, the “Termination Date”) without any further
notice or other action by the Borrower, such Lender or any other Person, and in
the case of a Non-Consenting Lender holding a Revolving Commitment that is not
extended, the Letter of Credit Exposure and Swingline Exposure of such
Non-Consenting Lender will automatically be reallocated (effective on the
Termination Date) among the Consenting Lenders pro rata in accordance with their
respective Revolving Commitments that are extended; provided that the sum of
each such Consenting Lender’s total Revolving Credit Exposure may not in any
event exceed the Revolving Commitment of such Consenting Lender as in effect at
the time of such reallocation; provided, further, that, to the extent that any
portion (the “unreallocated portion”) of the Letter of Credit Exposure and
Swingline Exposure of any Non-Consenting Lender cannot be so reallocated for any
reason, the Borrower will, not later than two (2) Business Days after demand by
the Administrative Agent (at the direction of the Letter of Credit Issuer and/or
the Swingline Lender), (x) Cash Collateralize the obligations of the Borrower to
the Letter of Credit Issuer or Swingline Lender in respect of such Letter of
Credit Exposure or Swingline Exposure, as the case may be, in an amount equal to
the aggregate amount of the unreallocated portion

-6-



--------------------------------------------------------------------------------




of the Letter of Credit Exposure and Swingline Exposure of such Non-Consenting
Lender, or (y) in the case of such Swingline Exposure, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (z) make other
arrangements satisfactory to the Administrative Agent, the Letter of Credit
Issuer and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Non-Consenting Lender; (ii) notwithstanding
anything contained in this Agreement to the contrary, including Section 5.3 and
12.6, such Non-Consenting Lender shall have received from the Borrower the
aggregate principal amount of, and any interest accrued and unpaid to the
unextended applicable Final Maturity Date, the outstanding applicable Class of
Loans, if any, of such Non-Consenting Lender plus any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of such date and all
other amounts payable hereunder to such Non-Consenting Lender; and (iii) such
Non-Consenting Lender's rights under Sections 2.10, 2.11 and 12.1 and its
obligations under Section 12.8, shall survive the applicable Final Maturity Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of any Final Maturity
Date.


(c)    If Lenders holding at least 66 2/3% of the Term Loans and/or Revolving
Commitments (as applicable) at any time consent to any such request pursuant to
subsection (a) of this Section 2.16, the Borrower may arrange for one or more
Consenting Lenders or, to the extent that the Consenting Lenders decline to
assume any Non-Consenting Lender's Commitment and/or Loans, Incremental Lenders
reasonably acceptable to the Administrative Agent (each such Incremental Lender
that accepts an offer to assume a Non-Consenting Lender's Commitment and/or Loan
as of the applicable Extension Date being an “Assuming Lender”) to assume,
effective as of the Extension Date, any Non-Consenting Lender's Term Loans or
Revolving Commitments (as applicable) and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that if the Borrower makes an offer to any Consenting Lender to assume any
Non-Consenting Lender's Loans or Revolving Commitments (as applicable), the
Borrower shall make such offer to all Consenting Lenders on a pro rata basis
based on their respective Term Loans and/or Revolving Commitments (as
applicable) and such Non-Consenting Lender's Term Loans and/or Revolving
Commitments (as applicable) shall be allocated among those Consenting Lenders
which accept such offer on a pro rata basis based on their respective Term Loans
and/or Revolving Commitments (as applicable); provided further that:


(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
assumed Loans, if any, of such Non-Consenting Lender plus (B) any accrued but
unpaid commitment fees owing to such Non-Consenting Lender as of the effective
date of such assignment;


(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and



-7-



--------------------------------------------------------------------------------




(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 12.4 for such assignment shall have been
paid;


provided further that such Non-Consenting Lender's rights under Sections 2.10,
2.11 and 12.1 and its obligations under Section 12.8, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Non-Consenting Lender, the Borrower and the Administrative Agent
(B) any such Consenting Lender shall have delivered confirmation in writing
satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Commitment and (C) each Non-Consenting Lender being replaced
pursuant to this Section 2.16 shall have delivered to the Administrative Agent
any note or notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (A), (B) and (C) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.


(d)    If all of the Lenders holding the applicable Class of Commitments and/or
Loans (as applicable) (after giving effect to any assignments pursuant to
subsection (b) of this Section 2.16) consent in writing to the requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Administrative Agent shall so notify the Borrower, and, so long as no Default or
Event of Default shall have occurred and be continuing as of such Extension
Date, or shall occur as a consequence thereof, the applicable Final Maturity
Date then in effect shall be extended for the additional one year period
described in subsection (a) of this Section 2.16, and all references in this
Agreement and in the other Loan Documents, if any, to the “Term Facility Final
Maturity Date” or the “Revolving Facility Final Maturity Date”, as applicable,
shall, with respect to each Consenting Lender and each Assuming Lender for such
Extension Date, refer to the Term Facility Final Maturity Date or the Revolving
Facility Final Maturity Date, as applicable, as so extended. Promptly following
each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled applicable Final Maturity Date in effect immediately prior thereto.


(e)    Any extended Loans and/or Revolving Commitments under this Section shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which notwithstanding anything to the contrary set forth in
Section 12.12, shall not require the consent of any Lender other than the
Consenting Lenders and the Assuming Lenders with respect to the extended Loans
and/or Revolving Commitments established thereby) executed by the Credit
Parties, the Administrative Agent and the Consenting Lenders and the Assuming
Lenders. In connection with any Extension Amendment, the Borrower shall deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of such Extension Amendment, this Agreement as amended

-8-



--------------------------------------------------------------------------------




thereby and such other customary matters as reasonably requested by the
Administrative Agent, and such of the other Credit Documents (if any) as may be
amended or replaced thereby. Notwithstanding anything to the contrary set forth
in Section 12.12, the Administrative Agent is expressly permitted to amend the
Loan Documents through the Extension Amendment to the extent necessary to give
effect to any extension pursuant to this Section and mechanical changes
necessary or advisable in connection therewith.


(f)    This Section 2.16 shall supersede any provisions in Section 12.12 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.16
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any requested extension of any
Final Maturity Date without its prior written consent.


(f)    The Credit Agreement is hereby further amended by deleting clause (a)(ii)
of Section 5.2 thereof in its entirety and substituting in lieu thereof the
following:


“(ii)    The Borrower shall be required to repay the principal amount of the
Term Loans on the last day of March, June, September and December of each year
and on the Term Facility Final Maturity Date, commencing June 30, 2012 (each
such repayment, a “Term Loan Scheduled Repayment”), each such installment on any
such date to be in the amount set forth below opposite such date:

-9-



--------------------------------------------------------------------------------




Date
Installment Amount
June 30, 2012
$1,875,000
September 30, 2012
$1,875,000
December 31, 2012
$1,875,000
March 31, 2013
$1,875,000
June 30, 2013
$3,750,000
September 30, 2013
$3,750,000
December 31, 2013
$3,750,000
March 31, 2014
$3,750,000
June 30, 2014
$3,750,000
September 30, 2014
$3,750,000
December 31, 2014
$3,750,000
March 31, 2015
$3,750,000
June 30, 2015
$3,750,000
September 30, 2015
$3,750,000
December 31, 2015
$3,750,000
March 31, 2016
$3,750,000
June 30, 2016
$3,750,000
September 30, 2016
$3,750,000
December 31, 2016
$3,750,000
March 31, 2017
$3,750,000
June 30, 2017
$3,750,000
September 30, 2017
$3,750,000
December 31, 2017
$3,750,000
March 31, 2018
$3,750,000
June 30, 2018
$3,750,000
September 30, 2018
$3,750,000
December 31, 2018
$3,750,000
March 31, 2019
$3,750,000
       Term Facility Final
       Maturity Date
     All amounts outstanding
      in respect of the Term
      Loans”



If the Term Facility Final Maturity Date is extended pursuant to Section 2.16,
the Borrower shall continue to repay the principal amount of the Term Loans on
the last day of March, June, September and December of each year (commencing
with June 30, 2019) in equal installments of $3,750,000 each until the then
extended Term Facility Final Maturity Date, at which time all amounts
outstanding in respect of the Term Loans shall be due and payable.


(g)    The Credit Agreement is hereby further amended by deleting the first
paragraph of Section 6.2 thereof in its entirety and substituting in lieu
thereof the following:


“The obligation of the Lenders to make each Loan hereunder, and the obligation
of the Letter of Credit Issuer to issue Letters of Credit hereunder, is subject,
at the time of each

-10-



--------------------------------------------------------------------------------




such Credit Event, to the satisfaction of the conditions that at the time of
each Credit Event and also after giving effect thereto, (a) there shall exist no
Default or Event of Default, (b) all representations and warranties contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respect as of such earlier date), (c) the
Borrower shall have delivered a certificate to the Administrative Agent
demonstrating compliance on a pro forma basis after giving effect to the
proposed Credit Event with covenants set forth in Section 9.14 and Section 9.15
(without giving effect to the cure periods in such Sections), which
certification shall include the following information in form and content
reasonably acceptable to the Administrative Agent: a schedule of all Aircraft
then included in the Collateral Pool, the most recent appraised value of such
Aircraft, the location of such Aircraft and an indication of whether any such
Aircraft is then subject to any lease and (d) since December 31, 2010, there
shall have been no event, change, condition or occurrence that has had, or could
reasonably be expected to have, a Material Adverse Effect.”


(h)    The Credit Agreement is hereby further amended by deleting the first
paragraph of clause (c) of Section 8.1 thereof and substituting in lieu thereof
the following:


“At the time of the delivery of the financial statements provided for in Section
8.1(a) and (b), a certificate of the chief financial officer or treasurer of
Holdings, substantially in the form of Exhibit J (a “Compliance Certificate”),
to the effect that no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof and any
proposed action with respect thereto, which Compliance Certificate shall set
forth the calculations required to establish (x) the Total Leverage Ratio, the
Fixed Charge Coverage Ratio and the Consolidated EBITDA then in effect for the
Test Period ending on the last day of such fiscal period or year and (y) the
Collateral to Outstanding Loan Ratio, the Collateral to Total Exposure Ratio and
the minimum Collateral requirements under Section 9.15 as of such date. The
Compliance Certificate shall also state whether any change in GAAP or the
application thereof has occurred since the date of the audited financial
statements described in Section 7.9(b), and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate. If, as a result of any change in accounting
principles and policies from those used in the preparation of the financial
statements of Holdings described in Section 7.9(b), the consolidated financial
statements of Holdings and its Subsidiaries delivered pursuant to clauses (a)
and (b) immediately above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance satisfactory to Administrative Agent”.


(i)    The Credit Agreement is hereby further amended by deleting Section 7.24
in its entirety and substituting in lieu thereof the following:
“Section 7.24    OFAC.    Neither any Credit Party nor any of its Subsidiaries
or Affiliates (i) is a Sanctioned Person, (ii) has any of its assets in
Sanctioned Countries, or

-11-



--------------------------------------------------------------------------------




(iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Loans hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Person or a Sanctioned Country or for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time.”


(j)    The Credit Agreement is hereby further amended by adding the following
sentence at the end of clause (h) of Section 8.1 thereof:


“Without limiting the foregoing, the Borrower shall cause to be delivered to the
Administrative Agent an additional current Aircraft Appraisal during any
calendar year as soon as practicable following a request therefor by the
Administrative Agent, but in no event, later than 90 days after such request.”


(k)    The Credit Agreement is hereby further amended by deleting the words
“Sanctioned Entity” at the end of Section 8.9 thereof in and substituting in
lieu thereof the words “Sanctioned Country”.


(l)    The Credit Agreement is hereby further amended by deleting Section 8.10
thereof in its entirety and substituting in lieu thereof the following:


“Section 8.10    Collateral Pool; Release of Aircraft; Additional Guarantees.
(a) The Aircraft set forth on Annex 8.10 shall be included in the Collateral
Pool as of the Closing Date.


(b)    If after the Closing Date the Borrower desires to (or is required to
pursuant to Section 9.14 or Section 9.15) include additional Aircraft into the
Collateral Pool, the Borrower shall provide the Administrative Agent with prior
written notice thereof, which such notice shall reasonably identify such
Aircraft and shall include a certification that such Aircraft is a Qualified
Aircraft. No Aircraft shall be admitted into the Collateral Pool until the
Borrower shall have delivered, or caused to be delivered, each of the following,
in form and substance satisfactory to the Administrative Agent:


(i)    an Aircraft Appraisal with respect to such Aircraft;


(ii)    a supplement or amendment to the Guarantee and Collateral Agreement and
other Security Documents as the Administrative Agent reasonably requests
(including, without limitation, security documents to be filed with the FAA or
other applicable Aviation Authority) in order to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Aircraft;


(iii)    a legal opinion in substantially the form of Exhibit F-3 with respect
to such Aircraft; and


(iv)    take all actions reasonably requested by the Administrative Agent to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected

-12-



--------------------------------------------------------------------------------




security interest in such property having the priority required by the Guarantee
and Collateral Agreement, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent (including, in the case of Qualified Aircraft included in
the Collateral Pool, security documents to be filed with the FAA or other
applicable Aviation Authority).


(c)    From time to time the Borrower may request, upon not less than 15
Business Days prior written notice to the Administrative Agent (or such shorter
period as may be acceptable to the Administrative Agent), that a Qualified
Aircraft included in the Collateral Pool be released from the Liens created by
the Security Documents applicable thereto, which release (the “Aircraft
Release”) shall be effected by the Administrative Agent if the Administrative
Agent determines all of the following conditions are satisfied as of the date of
such Aircraft Release:


(i)    No Default or Event of Default exists or will exist immediately after
giving effect to such Aircraft Release and the reduction in the Collateral Pool
by reason of the release of such Aircraft;


(ii)    all representations and warranties contained herein shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Aircraft Release (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respect as of such
earlier date); and


(iii)    the Administrative Agent shall have received a pro forma Compliance
Certificate demonstrating, among other things, compliance with the covenants set
forth in Section 9.12, Section 9.13, Section 9.14 and Section 9.15, after giving
effect to the Aircraft Release.


Except as set forth in this Section 8.10(c) and Section 8.10(d), no Qualified
Aircraft included in the Collateral Pool shall be released from the Liens
created by the Security Documents.


(d)    Without limiting the foregoing, and notwithstanding anything to the
contrary in this Section 8.10 or otherwise, any Aircraft proposed by the
Borrower to be added or released from the Collateral Pool pursuant to this
Section 8.10 shall be subject to the approval of the Administrative Agent (which
approval shall be in the reasonable discretion of the Administrative Agent). The
Borrower shall provide the Administrative Agent with such information regarding
the subject Aircraft proposed to be added or released, as the case may be, as
the Administrative Agent may reasonably request.


(e)    With respect to any new Domestic Subsidiary created or acquired by any
Credit Party after the Closing Date, the Borrower shall promptly (i) cause such
new Domestic Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and (B) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit G, with appropriate insertions
and attachments, and (ii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to

-13-



--------------------------------------------------------------------------------




the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.”


(m)    The Credit Agreement is hereby further amended by deleting clause
(a)(iii) of Section 9.7 thereof in its entirety and substituting in lieu thereof
the following:


“(iii)    Holdings may pay cash Dividends to the holders of its common stock
after the Closing Date; provided that (w) no Default or Event of Default is then
in existence or would result from such payment of Dividends, (x) after giving
effect to the payment of such Dividends and any related Borrowing, the Total
Leverage Ratio of Holdings is less than 2.50 to 1.00 for the Test Period ending
on, or most recently ended prior to, the proposed making of such Dividend
payment, such compliance determined on a pro forma basis as if such Borrowing
and such Dividend payments occurred on the first day of such Test Period, (y)
after giving effect to such payment of Dividends and any related Borrowing,
Holdings and its Subsidiaries shall be in compliance with Section 9.12, Section
9.13, Section 9.14 and Section 9.15, such compliance determined on a pro forma
basis giving effect to such Borrowing and such Dividend payments and (z) the
aggregate amount of all cash Dividends paid under this clause (iii) shall not
exceed $50,000,000 in any Fiscal Year of Holdings; and”


(n)    The Credit Agreement is hereby further amended by deleting Section 9.14
thereof in its entirety and substituting in lieu thereof the following:


“Section 9.14 Collateral Ratios. Holdings will not at any time permit (a) the
Collateral to Total Exposure Ratio to be less than 1.50 to 1.00 or (b) the
Collateral to Outstanding Loan Ratio to be less than 1.75 to 1.00; provided,
however, that the ratio described under clause (a) or (b) immediately above,
whichever is the lesser of the two ratios at the time of determination, shall be
the ratio that is tested at such time pursuant to this Section 9.14; provided,
further, that, if Holdings shall fail to maintain the Collateral to Total
Exposure Ratio or the Collateral to Outstanding Loan Ratio (whichever is then
applicable) as set forth in this Section, the Borrower shall as soon as
reasonably practicable, but not in any event later than 45 days after the
occurrence of such failure, cause one or more Qualified Aircraft to be admitted
to the Collateral Pool in order to cause Holdings to be in compliance with this
Section 9.14 (such compliance to be both at the time of the initial
determination requiring curative action under this Section 9.14 and immediately
after giving effect to the addition of such Qualified Aircraft).”


(o)    The Credit Agreement is hereby further amended by adding a new Section
9.15 thereto as follows:


“Section 9.15 Minimum Collateral. Holdings will not at any time permit the
Collateral to Total Exposure Ratio to be less than 0.50 to 1.00; provided,
however, that if Holdings shall fail to maintain the Collateral to Total
Exposure Ratio as set forth in this Section 9.15, the Borrower shall as soon as
reasonably practicable, but not in any event later than 45 days after the
occurrence of such failure, cause one or more Qualified Aircraft to be admitted
to the Collateral Pool in order to cause Holdings to be in compliance with this
Section 9.15 (such compliance to be both at the time of the initial
determination requiring curative action under this Section 9.15 and immediately
after giving effect to the addition of such Qualified Aircraft).”

-14-



--------------------------------------------------------------------------------






(p)    The Credit Agreement is hereby further amended by adding a new Section
9.16 thereto as follows:


“Section 9.16    Government Regulation.     Holdings will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Credit
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Credit Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Credit Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.”


(q)    The Credit Agreement is hereby further amended by adding the following
sentence at the end of Section 10.13 thereof:


“Notwithstanding the foregoing, no amount received from any Guarantor (including
any proceeds of any sale of, or other realization upon, all or any part of the
Collateral owned by such Guarantor) shall be applied to any Excluded Swap
Obligation of such Guarantor.


(r)    The Credit Agreement is hereby further amended by deleting Exhibit J
thereto and substituting in lieu thereof Exhibit J attached hereto as Exhibit 1.


1.Amendments to Guarantee and Collateral Agreement.


(a)    The Guarantee and Collateral Agreement is hereby amended by deleting the
defined term “Obligations” in Section 1 thereof and substituting in lieu thereof
the following defined term:


“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations; provided,
however, that “Obligations” shall not include any Excluded Swap Obligations.


(b)    The Guarantee and Collateral Agreement is hereby further amended by
adding the following new Section 8.18 at the end of such agreement:


“8.18. Keepwell.


(a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect

-15-



--------------------------------------------------------------------------------




until this Agreement has been terminated pursuant to Section 2.1(d). Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.


(b)    For purposes of this Section 26, “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Credit Party that has total assets
exceeding $10,000,000 at the time the relevant Guaranty or grant of the relevant
security interest becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”


2.Conditions Precedent to Effectiveness. The effectiveness of this Amendment is
subject to the truth and accuracy of the warranties and representations set
forth in Sections 5 and 6 below and receipt by the Administrative Agent of each
of the following, each of which shall be in form and substance satisfactory to
Administrative Agent:


(a)    This Amendment, duly executed and delivered by the Borrower, Holdings,
each other Guarantor, the Lenders and the Administrative Agent;


(b)    A certificate of the Borrower dated as of the date hereof signed by an
Authorized Officer of the Borrower certifying, before and after giving effect to
the amendments contemplated by this Amendment (i) the representations and
warranties contained in Section 7 of the Credit Agreement and the other Credit
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date and (ii) no Default
or Event of Default exists before or after giving effect to the amendments
contemplated by this Amendment;


(c)    A Reaffirmation of Obligations Under Credit Documents (the
“Reaffirmation”) duly executed by each Credit Party, in the form of Exhibit 2
attached hereto


(d)    A legal opinion addressed to the Administrative Agent and each of the
Lenders from Vorys, Sater, Seymour and Pease LLP, Greenberg Traurig and
Fennemore Craig Jones Vargas, counsel to the Borrower and Holdings, which
opinion shall be dated as of the date hereof and covering such matters relating
to the Borrower, Holdings, this Amendment, and the transactions contemplated
hereby as the Administrative Agent or the Lenders shall reasonably request;


(e)    A certificate, dated as of the date hereof, signed by the Secretary of
each Credit Party in the form of Exhibit 3 attached hereto (together with
certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, together with (i) copies of the articles
or certificate of incorporation, the limited liability company agreement, the
partnership agreement, any certificate of designation, the by-laws, or other
organizational documents of each such Credit Party (or certifications from the
applicable Credit Party that such documents have not been amended or otherwise
modified in any way since the date such documents were delivered to the
Administrative Agent at the closing of the Credit Agreement), (ii) the
resolutions, or such other administrative approval, of each such Credit Party
referred to in such certificate in respect of the authorization and approval of
the transactions contemplated by this

-16-



--------------------------------------------------------------------------------




Amendment and (iii) in the case of the certificate delivered by the Borrower, a
statement that (1) all of the applicable conditions set forth in this Section 4
have been satisfied as of such date and (2) since December 31, 2013, there has
not been any change, effect, event, occurrence, state of facts or development
that has had or could reasonably be expected to have a Material Adverse Effect;


(f)    Certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under applicable law, if any, or by any Contractual Obligation of each
Credit Party, in connection with the execution, delivery, performance, validity
and enforceability of this Amendment or any of the transactions contemplated
hereby, and such consents, approvals, authorizations, registrations, filings and
orders shall be in full force and effect and all applicable waiting periods
shall have expired;


(g)    The payment of all fees and other amounts due and payable on or prior to
the effective date of this Amendment, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder or under any other agreement with the Administrative Agent or
SunTrust Robinson Humphrey, Inc.;


(h)    An Affidavit of Out-Of-State Execution and Delivery regarding the
execution and delivery of the documents contemplated by this Amendment, duly
executed by the Borrower and notarized; and


(i)    Such other documents as the Administrative Agent may reasonably request.


3.Representations. Each of the Borrower and Holdings represents and warrants to
the Administrative Agent and the Lenders that:


(a)Power and Authority. Each of the Borrower and the other Credit Parties have
the power and authority to execute, deliver and perform the terms and provisions
of this Amendment, the Credit Agreement, as amended by this Amendment, and the
Guarantee and Collateral Agreement, as amended by this Amendment, and have taken
all necessary corporate action to duly authorize the execution, delivery and
performance of this Amendment. Each of this Amendment, the Credit Agreement, as
amended by this Amendment, and the Guarantee and Collateral Agreement, as
amended by this Amendment, constitutes the legal, valid and binding obligation
of the Borrower and Holdings enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles.


(b)No Violation. The execution, delivery and performance by the Borrower and the
other Credit Parties of this Amendment, and compliance by them with the terms
and provisions of the Credit Agreement, as amended by this Amendment, and the
Guarantee and Collateral Agreement, as amended by this Amendment: (i) will not
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or federal, state or local Governmental
Authority, (ii) will not conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the property or assets of any Credit Party pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, to which any Credit
Party is a party or by which they or any of their property or assets is bound or
to which they may be subject or (iii) will not violate any provision of the
certificate or articles of incorporation or bylaws of the Borrower, Holdings or
any other Credit Party.

-17-



--------------------------------------------------------------------------------






(c)Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for those
that have otherwise been obtained or made on or prior to the date of the
effectiveness of this Amendment and which remain in full force and effect on
such date), or exemption by, any Governmental Authority, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance of this Amendment by the Borrower or Holdings or (ii) the legality,
validity, binding effect or enforceability of the Credit Agreement, as amended
by this Amendment, or the Guarantee and Collateral Agreement, as amended by this
Amendment, against the Borrower or Holdings.


(d)No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof and no Default or Event of Default will exist immediately
after giving effect to this Amendment.


(e)No Impairment. The execution, delivery, performance and effectiveness of this
Amendment will not: (a) impair the validity, effectiveness or priority of the
Liens granted pursuant to any Credit Document, and such Liens continue
unimpaired with the same priority to secure repayment of all of the applicable
Obligations, whether heretofore or hereafter incurred, and (b) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.


(f)Credit Parties. The list of signatories to the Reaffirmation represents a
true, correct and complete list of all Persons who are required by the terms of
the Credit Documents to be or to become a Credit Party as of the date hereof.


4.Reaffirmation of Representations. Each of the Borrower and Holdings hereby
repeats and reaffirms all representations and warranties made to the
Administrative Agent and the Lenders in the Credit Agreement and the other
Credit Documents on and as of the date hereof (and after giving effect to this
Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full (except to the extent that
such representations and warranties relate expressly to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).


5.No Further Amendments; Ratification of Liability. Except as expressly amended
hereby, the Credit Agreement and each of the other Credit Documents shall remain
in full force and effect in accordance with their respective terms, and the
Lenders and the Administrative Agent hereby require strict compliance with the
terms and conditions of the Credit Agreement and the other Credit Documents in
the future. Each of the Borrower and Holdings hereby (i) restates, ratifies,
confirms and reaffirms its respective liabilities, payment and performance
obligations (contingent or otherwise) and each and every term, covenant and
condition set forth in the Credit Agreement and the other Credit Documents to
which it is a party, all as amended by this Amendment, and the liens and
security interests granted, created and perfected thereby and (ii) acknowledges
and agrees that this Amendment shall not in any way affect the validity and
enforceability of any Credit Document to which it is a party, or reduce, impair
or discharge the obligations of the Borrower or Holdings or the Collateral
granted to the Administrative Agent and/or the Lenders thereunder. The Lenders’
agreement to the terms of this Amendment or any other amendment of the Credit
Agreement or any other Credit Document shall not be deemed to establish or
create a custom or course of dealing between the Borrower, Holdings or the
Lenders, or any of them. This Amendment shall be deemed to be a “Credit
Document” for all purposes under the Credit Agreement. After the effectiveness
of this Amendment, each reference to the Credit Agreement in any of the Credit
Documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.



-18-



--------------------------------------------------------------------------------




6.Other Provisions.


(a)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, and all counterparts, taken
together, shall constitute but one and the same document.


(b)The Borrower agrees to reimburse the Lenders and the Administrative Agent on
demand for all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by such parties in negotiating, documenting
and consummating this Amendment, the other documents referred to herein, and the
transactions contemplated hereby and thereby.


(c)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


(d)THIS AMENDMENT CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
DISCUSSIONS, CORRESPONDENCE, AGREEMENTS AND OTHER UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


(e)In consideration of the amendments contained herein, each of the Borrower and
Holdings hereby waives and releases each of the Lenders and the Administrative
Agent from any and all known claims and defenses with respect to the Credit
Agreement and the other Credit Documents and the transactions contemplated
thereby.
(f)Each of the Borrower and Holdings agrees to take all further actions and
execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Credit Documents and all other agreements executed and
delivered in connection herewith.
(g)THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDMENT SOLELY TO AMEND TERMS OF
THE CREDIT AGREEMENT AND THE GUARANTEE AND COLLATERAL AGREEMENT. THE PARTIES DO
NOT INTEND THIS AMENDMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AMENDMENT AND THE TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR HOLDINGS UNDER
OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.
[Signature Pages Follow]







-19-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, Holdings, the Lenders and the Administrative
Agent have caused this Third Amendment to Credit Agreement and First Amendment
to Guarantee and Collateral Agreement to be duly executed by their respective
duly authorized officers and representatives as of the day and year first above
written.


CARGO AIRCRAFT MANAGEMENT, INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    Vice President




AIR TRANSPORT SERVICES GROUP, INC.




By: /s/ Joseph C. Hete
Title:    President & Chief Executive Officer


















[Signatures Continue on Following Pages]




--------------------------------------------------------------------------------






ABX AIR, INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    VP, General Counsel & Secretary




LGSTX DISTRIBUTION SERVICES, INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    VP, Secretary




AIRBORNE GLOBAL SOLUTIONS, INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    VP, Secretary
























[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------




AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    VP, Secretary




AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    VP, Secretary




AMES MATERIAL SERVICES INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    VP, Secretary




CARGO AVIATION, INC.






By: /s/ Joseph C. Hete
Name:    Joseph C. Hete
Title:    President




















[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------




CARGO HOLDINGS INTERNATIONAL, INC.






By: /s/ Joseph C. Hete
Name:    Joseph C. Hete
Title:    Chief Executive Officer




LGSTX FUEL MANAGEMENT, INC.






By: /s/ Quint O. Turner
Name:    Quint O. Turner
Title:    President




LGSTX SERVICES, INC.






By: /s/ Joseph C. Hete
Name:    Joseph C. Hete
Title:    Chief Executive Officer






AIR TRANSPORT INTERNATIONAL, INC.






By: /s/ Matthew E. Fedders
Name:    Matthew E. Fedders
Title:    VP, Secretary






    
[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






SUNTRUST BANK, in its capacities as a Lender and as Administrative Agent






By: /s/ Chris Hursey
Name: Chris Hursey
Title: Director








































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Jose Mazariegos
 
Name: Jose Mazariegos
 
Title: Senior Vice President
 
 
 
 







































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
By: /s/ John B. Middelberg
 
Name: John B. Middelberg
 
Title: SVP
 
 
 
 







































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By: /s/ Joseph R. Jackson
 
Name: Joseph R. Jackson
 
Title: Vice President
 
 
 
 





































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
PNC BANK, N.A., as a Lender
 
 
 
 
 
 
 
By: /s/ C. Joseph Richardson
 
Name: C. Joseph Richardson
 
Title: Senior Vice President
 
 
 
 



































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
 
 
 
 
 
By: /s/ Brent Walser
 
Name: Brent Walser
 
Title: Assistant Vice President
 
 
 
 





































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Jeffrey W. Powell
 
Name: Jeffrey W. Powell
 
Title: Sr. Vice President
 
 
 
 





































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
THE NORTHERN TRUST COMPANY,
as a Lender
 
 
 
 
 
 
 
By: /s/ Peter J. Hallan
 
Name: Peter J. Hallan
 
Title: Vice President
 
 
 
 





































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
THE PRIVATE BANK AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By: /s/ Nick Fadel
 
Name: Nick Fadel
 
Title: Managing Director
 
 
 
 





































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
STELLARONE BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Judson G. Foster
 
Name: Judson G. Foster
 
Title: SVP
 
 
 
 







































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
ATLANTIC CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ H. Glenn Little
 
Name: H. Glenn Little
 
Title: SVP
 
 
 
 







































































[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------






 
TRISTATE CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Michael P. Morris
 
Name: Michael P. Morris
 
Title: Senior Vice President
 
 
 
 







































[End of Signatures]






























[Signature Page to Third Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]






--------------------------------------------------------------------------------




EXHIBIT 1


Exhibit J


[FORM OF COMPLIANCE CERTIFICATE]
This Certificate is being delivered on __________, 201__. I, the undersigned,
Chief Financial Officer of Air Transport Services Group, Inc., a Delaware
corporation (“Holdings”), do hereby certify on behalf of Holdings that:
1.
This Certificate is furnished pursuant to Section 8.1(c) of the Credit
Agreement, dated as of May 9, 2011, among Cargo Aircraft Management, Inc., a
Florida corporation (the “Borrower”), Holdings, the several Lenders from time to
time party thereto and SunTrust Bank, as Administrative Agent for the Lenders,
(as in effect on the date of this Certificate, being herein called the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

2.
Schedule 1 attached hereto correctly sets forth the calculations required to
establish whether Holdings and its Subsidiaries were in compliance with
Sections  9.12, 9.13, 9.14 and 9.15 of the Credit Agreement for the Fiscal
[Quarter] [Year] ended ______, 201_.

3.
On the date hereof, no Default or Event of Default has occurred and is
continuing.

4.
The Total Leverage Ratio for the Test Period ended ______ __, 201_ was ________.

5.
The Fixed Charge Coverage Ratio for the Test Period ended ______ __, 201_ was
________.

6.
The Consolidated EBITDA for the Test Period ended ______ __, 201_ was ________

7.
The Collateral to Outstanding Loan Value Ratio as of ______ __, 201_ was
________.

8.
The Collateral to Total Exposure Ratio as of ______ __, 201_ was ________.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exhibit 1 - 1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Compliance Certificate as of the date first written above.




By:    ___________________________________
Name:    
Title:
Chief Financial Officer of Air

Transport Services Group, Inc.





Exhibit 1 - 2

--------------------------------------------------------------------------------




EXHIBIT 2


REAFFIRMATION OF OBLIGATIONS UNDER CREDIT DOCUMENTS


Reference is hereby made to (i) that certain Credit Agreement dated as of May 9,
2011 among Cargo Aircraft Management, Inc. (the “Borrower”), the Lenders a party
thereto and SunTrust Bank, as Administrative Agent (as amended immediately prior
to the date hereof, the “Credit Agreement”; capitalized terms used herein and
not defined herein have the meanings ascribed to such terms in the Credit
Agreement) and (ii) that certain Third Amendment to Credit Agreement and First
Amendment to Guarantee and Collateral Agreement dated as of the date hereof (the
“Amendment”) among the Borrower, each other Credit Party party thereto, the
Lenders and the Administrative Agent.


Each Credit Party acknowledges and reaffirms that (i) all liens and security
interests granted to the Administrative Agent and the Lenders under the Security
Documents remain in full force and effect and shall continue to secure the
Obligations and (ii) the validity, perfection, enforceability or priority of
such liens and security interests will not be impaired in any way by the
Amendment.


Each of the undersigned Credit Parties hereby further reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
Credit Documents (including, without limitation, the guarantee obligations of
each Guarantor under the Guarantee and Collateral Agreement) to which such
Person is a party, and each Credit Party agrees that the amendments contained in
the Amendment are solely to amend the terms of the Credit Agreement and the
Guarantee and Collateral Agreement and do not in any way affect the validity
and/or enforceability of any Credit Document, or reduce, impair or discharge the
obligations of such Person thereunder.


Each of the undersigned Credit Parties hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) the execution and delivery by the
Credit Parties of this Reaffirmation is within the power (corporate or
otherwise) and authority of the Credit Parties, has been duly authorized and
approved by all requisite action on the part of the Credit Parties, and does not
and will not contravene, breach or conflict with any provision of applicable law
or any of the charter or other organic documents of the Credit Parties, or any
indenture, agreement, instrument or undertaking binding on the Credit Parties;
(b) this Reaffirmation has been duly executed by the Credit Parties; and (c) the
Credit Documents remain in full force and effect and constitute the legal, valid
and binding obligations of the Credit Parties, enforceable in accordance with
their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor's rights; and (d) all of the Obligations are absolute and
unconditional, and such Obligations are not subject to any claim, defense,
deduction, right of offset or otherwise.


THE CREDIT PARTIES DO NOT INTEND THE AMENDMENT NOR THE TRANSACTIONS CONTEMPLATED
THEREBY TO BE, AND THE AMENDMENT AND THE TRANSACTION CONTEMPLATED THEREBY SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE CREDIT
PARTIES UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS.


This Reaffirmation shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

Exhibit 2 - 1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Credit Documents as of May __, 2014.




CARGO AIRCRAFT MANAGEMENT, INC.






By:                                    
Name:    
Title:    




ABX AIR, INC.






By:                                    
Name:    
Title:    




LGSTX DISTRIBUTION SERVICES, INC.






By:                                    
Name:    
Title:    




AIRBORNE GLOBAL SOLUTIONS, INC.






By:                                    
Name:    
Title:    



Exhibit 2 - 2

--------------------------------------------------------------------------------




AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC.






By:                                    
Name:    
Title:    




AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY






By:                                    
Name:    
Title:    




AMES MATERIAL SERVICES INC.






By:                                    
Name:    
Title:    




AIR TRANSPORT INTERNATIONAL, INC.






By:                                    
Name:    
Title:    




CARGO AVIATION, INC.






By:                                    
Name:    
Title:    





Exhibit 2 - 3

--------------------------------------------------------------------------------




CARGO HOLDINGS INTERNATIONAL, INC.






By:                                    
Name:    
Title:    




LGSTX FUEL MANAGEMENT, INC.






By:                                    
Name:    
Title:    




LGSTX SERVICES, INC.






By:                                    
Name:    
Title:    




AIR TRANSPORT SERVICES GROUP, INC.






By:                                    
Name:    
Title:    





Exhibit 2 - 4

--------------------------------------------------------------------------------




EXHIBIT 3


SECRETARY’S CLOSING CERTIFICATE
I, the undersigned, Secretary of _________________, a ________________ organized
and existing under the laws of the State of ___________ (the “Company”), do
hereby certify on behalf of the Company that:
1.    This Certificate is being delivered on May __, 2014, and is furnished
pursuant to that certain Third Amendment to Credit Agreement and First Amendment
to Guarantee and Collateral Agreement dated as of the date hereof (the
“Amendment”), among Cargo Aircraft Management, Inc., a Florida corporation (the
“Borrower”), and Air Transport Service Group, Inc., a Delaware corporation
(“Holdings”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings given them in the
Amendment.
2.    The following named individuals are duly qualified and acting elected or
appointed officers of the Company, and each holds the office of the Company set
forth opposite his or her name, each of whom is authorized to sign the
[Amendment/Reaffirmation] on behalf of the Company. The signature written
opposite the name and title of each such officer is his or her genuine
signature.
Name
Office
Signature
______________________
______________________
______________________
______________________
______________________
______________________
 
 
 



3.    Attached hereto as Exhibit A is a true and complete copy of the [Charter
Document] of the Company, including all amendments thereto, as filed in the
Office of the Secretary of State of the State of __________ (the “Secretary of
State”), which constitutes the [Charter Document] of the Company as presently in
effect (the “[Articles of ___________]”); no amendment to the Articles of
______________ is pending or contemplated, and there are no proceedings, pending
or contemplated, for the merger, consolidation, conversion, liquidation or
dissolution of the Company; and no steps have been or are being taken to appoint
an administrator, receiver, liquidator or analogous person or body to wind up or
dissolve the Company.
4.    Attached hereto as Exhibit B is a true and correct copy of the
[By-Laws/LLC Operating Agreement] of the Company which were/was duly adopted and
are/is in full force and effect on the date hereof.
5.    Attached hereto as Exhibit C is a true and correct copy of resolutions
authorizing the execution, delivery and performance of the
[Amendment/Reaffirmation], which [have][has] been duly adopted by unanimous
written consent of the members of the Company, and said



Exhibit 3 – 1

--------------------------------------------------------------------------------




resolutions have not been rescinded, amended or modified, are in full force and
effect on the date hereof, and have been duly filed with the minutes of the
proceedings of the members.
6.    Attached hereto as Exhibit D is a certificate of good standing from the
Secretary of State of the jurisdiction of incorporation or organization of the
Company.





Exhibit 3 – 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of May __, 2014.
[COMPANY]




_________________________________


_____________________, Secretary







Exhibit 3 – 3

--------------------------------------------------------------------------------




Exhibit A


Articles of ______________







Exhibit 3 – A-1

--------------------------------------------------------------------------------




Exhibit B


[Operating Agreement/By-Laws]









Exhibit 3 – B-1

--------------------------------------------------------------------------------




Exhibit C


Resolutions









Exhibit 3 – C-1

--------------------------------------------------------------------------------




Exhibit D


Good Standing Certificate











Exhibit 3 – D-1